Citation Nr: 1739134	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to an initial compensable rating for a ventral hernia.

3.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his substantive appeal received in June 2014, the Veteran requested a videoconference hearing before a member of the Board.  However, in a November 2016 statement, the Veteran withdrew his hearing request.  As such, the hearing request is considered withdrawn and there is no bar to proceeding with further appellate action.


FINDING OF FACT

The Veteran has a ventral hernia, but there is no indication it is not well-supported by a belt under ordinary conditions, or that the Veteran has a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.

CONCLUSION OF LAW

The criteria for an initial compensable rating for a ventral hernia have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his service-connected ventral hernia because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2013 VA examination, the Veteran reported intermittent pain at the hernia site.  On physical examination, the examiner noted a large, persistent hernia that was 5 x 5 cm in size.  The examiner noted that there was no indication for a supporting belt, and that the hernia appeared to be operable and remediable.  With regard to functional impact, the examiner recommended that the Veteran avoid heavy lifting and carrying.

At a May 2015 VA examination, the Veteran reported his hernia persisted and that it burned at times.  On physical examination, the examiner observed a ventral hernia just above the umbilicus for which the Veteran had not had surgery.  The examiner noted the hernia was small and easily reducible.  The examiner noted that there was no indication for a supporting belt.  The examiner further noted that the Veteran's hernia appeared to be operable and remediable.  With regard to functional impact, the examiner recommended that the Veteran avoid repetitive heavy lifting.

There is no indication from the treatment notes of record that the Veteran receives any ongoing treatment for a ventral hernia.

The Board finds that the Veteran is not entitled to an initial compensable rating for ventral hernia disability.  In this regard, there is no indication from the record that the Veteran has a small ventral hernia that is not well supported by a belt under ordinary conditions.  Furthermore, there is no evidence that the Veteran has had surgery on his ventral hernia, let alone surgery that resulted in post-operative wounds with weakening of the abdominal wall.  Additionally, there is no indication that the Veteran requires a supporting belt.  The Board acknowledges that the Veteran's hernia was noted to be large in 2013 and small in 2015.  However, there is no indication for a supportive belt, let alone any objective findings that it was not well-supported by a belt.  Therefore, the Board finds that an initial compensable rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

ORDER

Entitlement to an initial compensable rating for ventral hernia is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to his claim of entitlement to an increased rating for tinnitus, a June 2015 rating decision denied a rating in excess of 10 percent for tinnitus.  The Veteran submitted a statement received in September 2015 that constitutes a timely notice of disagreement with that decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to service connection for a psychiatric disability, the Veteran has asserted that he has depression related to stressors he experienced during active service.  Specifically, in a September 2012 statement, the Veteran reported that while in active service, he trained Field Wiremen with the knowledge that a significant percentage of them would be deployed to an active war zone in the Republic of Vietnam.  

In addition, the Veteran's ex-wife submitted a statement detailing his post-service depression and alcohol dependence issues, noting her belief that his active service was the underlying cause.

VA Medical Center (VAMC) treatment records show that, in June 2011, the Veteran established health care benefits at VA.  On PHQ-2 depression screening, the Veteran scored a 6, which is a positive screen for depression.  In addition, the Veteran reported 10 years of medication treatment with Venlafaxine for depression by his private internist.  On referral, the Veteran was evaluated by a VA psychiatrist who diagnosed depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  The psychiatrist recommended therapy to process persistent anger and resentment about the Vietnam War.  

In light of the Veteran's reports of experiencing depression during active service, lay statements of record attributing depression to active service, and VA treatment records showing a current diagnosis of a mental health disability; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for entitlement to an increased rating for bilateral hearing loss disability, new evidence has been added to the claims file since the August 2013 statement of the case (SOC).  Following the Veteran's submission of a substantive appeal received in June 2014, he was afforded a May 2015 VA audiology evaluation.  However, the claims file does not show that the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) with consideration of the new evidence.  Further, neither the Veteran nor his representative has waived AOJ consideration of the pertinent.  Therefore, the issue of entitlement to an increased rating for bilateral hearing loss disability must be remanded by the Board for consideration by the AOJ in light of the additional pertinent VA records added to the claims file.  

Additionally, current treatment records should be identified and obtained prior to a final decision with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for tinnitus.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board. 

2.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with appropriate expertise to determine the nature and etiology of any currently present psychiatric disability, to include depression.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.

Based on the examination results and review of the record, the examiner should identify all currently present psychiatric disabilities, to include depression.  Then, the examiner should provide an opinion with respect to each disability, as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to his active service.

The supporting rationale for all opinions expressed must be provided.

4.  Confirm that any VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted. 

5.  Then, readjudicate the remaining claims on appeal, to specifically include consideration of all evidence received since the last adjudication of the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, and allow appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


